UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7887


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN SAMUEL LEIGH, a/k/a J.D., a/k/a J.R.,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:00-cr-00057-JPB-JES-25)


Submitted:   March 25, 2014                 Decided:   March 28, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Samuel Leigh, Appellant Pro Se.      Paul Thomas Camilletti,
Thomas Oliver Mucklow, Assistant United States Attorneys,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Samuel Leigh appeals the district court’s order

denying his motion for reduction of sentence, 18 U.S.C. § 3582

(2012).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     United States v. Leigh, No. 3:00-cr-00057-JPB-

JES-25    (N.D.W.   Va.   Nov.   7,   2013).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                      2